Exhibit 10.42

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT is entered into as of the 3rd day of
December, 2010 (the “Effective Date”), by and between The Princeton Review, Inc.
(the “Company”), a Delaware corporation, and Thomas O’Keefe (the “Executive”).

WHEREAS, the Executive is currently employed by the Company as President of Penn
Foster and during his employment he has gained valuable experience and knowledge
in all phases of the Company’s business;

WHEREAS, the Company recognizes the Executive’s extraordinary experience and
relationships in the Company’s business and industry, and the Company desires to
retain the services and employment of the Executive;

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to provide for the continued employment of the Executive by the Company
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

1. Effective Date and Term. This Agreement shall become effective, and
Executive’s employment under this Agreement will begin, on the Effective Date.
The Executive shall be employed hereunder for the period starting on the
Effective Date and continuing until the Termination Date, as that term is
defined in Section 7(a)(v) below (such period of employment shall be referred to
as the “Term”).

2. Employment.

(a) The Executive will be employed as the President of Penn Foster or in such
other position(s) as the Company may determine. The Executive initially shall
report to the Chief Executive Officer (the “Managing Officer”). The Executive
will perform the duties, undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons employed in
a similar executive capacity or as directed by the Managing Officer or designee.
Nothing in this Agreement shall limit the Company’s right to change the
Executive’s title, position or reporting relationship.

(b) The Executive will devote his full working time, attention and skill to the
performance of his duties and responsibilities as an executive employee of the
Company in a trustworthy and professional manner, and will use his best efforts
to promote the interests of the Company. The Executive will not, without prior
written approval of the Company, engage in any other activities that would
interfere with the performance of his duties as an employee of the Company, are
in violation of written policies of the Company, are in violation of applicable
law, or would create an actual or perceived conflict of interest with respect to
the Executive’s obligations as an employee of the Company. The Executive may
(1) with advance notice to and consent of the Company, serve on corporate, civil
or charitable boards or committees; (2) deliver lectures and teach at
educational institutions; (3) serve as a personal representative or trustee; and
(4) invest personally in any business where no conflict of interest exists
between such investment and the business of the Company, provided those
activities do not require a material time commitment by the Executive or are
otherwise contrary to any provision of this Agreement.

 

1



--------------------------------------------------------------------------------

3. Compensation. For so long as the Executive is employed by the Company under
this Agreement, the Executive shall be paid the following compensation:

(a) Base Salary. The Executive’s initial base salary will be $350,000 per annum
(such base salary, as may be adjusted from time to time in accordance with this
Section, the “Base Salary”), from which shall be deducted all required or
authorized payroll deductions, including state and federal withholdings. The
Base Salary shall be payable in accordance with the Company’s customary payroll
practices applicable to its executives generally. The Base Salary will be
reviewed, and may be adjusted, at least annually in a manner designated by the
Board of Directors of the Company (the “Board”) or the Compensation Committee of
the Board (the “Compensation Committee”).

(b) Bonus. The Executive will be eligible for an annual bonus for each calendar
year of his employment targeted at 100% of his Base Salary (the “Target Bonus”)
based on the attainment of performance metrics established and revised annually
by the Board or the Compensation Committee. The Board or the Compensation
Committee, in its sole discretion, shall establish the eligibility criteria for
such annual bonus, which may include Company financial projections and
management goals specific to the Executive. For the 2010 fiscal year, the
Executive’s annual bonus will be apportioned between the Target Bonus and the
Executive’s target bonus in effect prior to the date he was named President of
Penn Foster, based upon the prior bonus target having been in effect for 2/3 of
the year and the Target Bonus being in effect for 1/3 of the year. Each bonus
earned by the Executive shall be paid to the Executive in cash, less all
required or authorized tax and other withholdings, during the 2 1/2 month period
following the end of the calendar year in which the bonus was earned.

(c) Stock Based Compensation.

(i) During the Term, the Executive will be eligible to be considered by the
Compensation Committee for grants or awards of stock options or other
stock-based compensation under the Company’s 2000 Stock Incentive Plan, as
amended and restated on March 24, 2003 and as may hereafter be amended (the
“Plan”) or similar plans as in effect from time to time. All grants or awards
shall be governed by the relevant plan documents and requirements and shall be
evidenced by the Company’s then-standard form of stock option, restricted stock
or other applicable agreement.

4. Employee Benefits.

(a) Employee Benefits Generally. The Executive will be entitled to participate
in all employee benefit plans, practices and programs maintained by the Company
and made available to employees generally including, without limitation, all
pension, retirement, profit sharing, savings, health, hospitalization,
disability, dental, life or travel accident insurance benefit plans, vacation
and sick leave in accordance with the terms of such plans, practices and
programs as in effect from time to time.

(b) Executive Benefits. The Executive will also be entitled to participate in
executive benefit or incentive compensation plans now maintained or hereafter
established by the Company for the purpose of providing compensation and/or
benefits to executives of the Company generally. Unless otherwise determined by
the Compensation Committee, the Executive’s participation in such plans will be
on the same basis and terms as other similarly situated executives of the
Company. No additional compensation provided under any of such plans will be
deemed to modify or otherwise affect the terms of this Agreement or any of the
Executive’s entitlements hereunder.

5. Reimbursements and Other Benefits.

 

2



--------------------------------------------------------------------------------

(a) Expenses generally. The Company will pay all reasonable and properly
documented expenses incurred by the Executive in furtherance of the Company’s
business in accordance with applicable Company policies and procedures
(“Expenses”).

(b) Vacation. The Executive may take 22 days of paid time off during each year
(or such larger number as provided by Company policy) at such times as shall be
consistent with the Company’s vacation policies and, in the CEO’s judgment,
consistent with the needs of the Company.

6. Effect of Change in Control.

(a) Definition. For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) in excess of 50%
of either the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition of more than 50%
of the Outstanding Company Common Stock directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company); (2) any acquisition of more than 50% of
the Outstanding Company Common Stock by the Company; (3) any acquisition of more
than 50% of the Outstanding Company Common Stock by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (4) any acquisition by any Person who, prior to
such acquisition, already owned more than 50% of the Outstanding Company Common
Stock or Outstanding Company Voting Securities; or

(ii) such time as the majority of the members of the Board (or, if applicable,
the board of directors of a successor corporation to the Company) is replaced
during any 12-month period (commencing no earlier than the date of this
Agreement) by directors whose appointment or election is not approved by a
majority of the members of the Board prior to the date of the appointment or
election; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

 

3



--------------------------------------------------------------------------------

(iv) the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, other than in a bankruptcy proceeding, provided
that the liquidation or dissolution otherwise meets the requirements of one of
the events described in Sections 6(a)(i), (ii) or (iii) above.

In all respects, the definition of “Change in Control” shall be interpreted to
comply with Internal Revenue Code Section 409A, and any successor statute,
regulation and guidance thereto.

(b) Notwithstanding any provision of the Company’s 2000 Stock Incentive Plan,
any stock option agreement or restricted stock or other stock award agreement or
any other stock option plan to the contrary, if the Executive is employed by the
Company upon the occurrence of a Change in Control, immediately prior to such
Change in Control the unvested portion of the stock options held by the
Executive on the date of the Change in Control shall vest and become immediately
exercisable, and all restrictions shall lapse on any restricted stock or similar
awards held by the Executive at such time which were not otherwise vested as of
the date of the Change in Control.

(c) Gross-Up Payment.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Internal Revenue Code Section 4999, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (collectively, the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Severance Payments, any Federal, state, and local income tax, employment tax and
Excise Tax upon the payment provided by this Section, and any interest and/or
penalties assessed with respect to such Excise Tax, shall be equal to the
Severance Payments.

(ii) Subject to the provisions of Section 6(c)(iii) below, all determinations
required to be made under this Section 6(c)(ii), including whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected and paid for by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Termination Date,
if applicable, or at such earlier time as is reasonably requested by the Company
or the Executive. For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of the Executive’s residence on the Termination Date, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. The Gross-Up Payment, if any, as
determined pursuant to this Section 6(c)(ii), shall be paid to the relevant tax
authorities as withholding taxes on behalf of the Executive at such time or
times when each Excise Tax payment is due. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Internal Revenue Code Section 4999 at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments which will not have been made by the Company should have
been made (an “Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 6(c)(iii) below and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred, consistent with the
calculations required to be made hereunder, and any such Underpayment, and any
interest and penalties imposed on

 

4



--------------------------------------------------------------------------------

the Underpayment and required to be paid by the Executive in connection with the
proceedings described in Section 6(c)(iii) below, shall be promptly paid by the
Company to the relevant tax authorities as withholding taxes on behalf of the
Executive.

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due), unless
failure to do so could reasonably be expected to result in any criminal
liability for the Executive. If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
provided that the Company has set aside adequate reserves to cover the
Underpayment and any interest and penalties thereon that may accrue, the
Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties, and any accounting or
legal fees reasonably incurred by the Executive) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.

(iv) In the event the Executive pays any Excise Tax or other taxes or incurs any
expenses which otherwise would be payable by the Company pursuant to this
paragraph 6(c), then the amount paid by the Executive shall be promptly
reimbursed to him by the Company; provided that the Executive provides evidence
of such payments to the Company within thirty (30) days of making such payments.

(v) If, after a Gross-Up Payment by the Company on behalf of the Executive
pursuant to this Section 6(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6(c)(iii)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).

7. Termination. The Executive’s employment hereunder may be terminated as set
forth in this Section 7.

(a) Definitions.

 

5



--------------------------------------------------------------------------------

(i) Cause. For purposes of this Agreement, “Cause” means a good faith finding by
the Company that:

(A) the Executive failed to substantially perform his duties and obligations to
the Company (other than a failure resulting from the Executive’s incapacity
because of a Disability, as defined in Section 7(a)(ii)), including but not
limited to one or more acts of gross negligence or insubordination or a material
breach of the Company’s policies and procedures (other than such policies set
forth in Section 7(a)(i)(B) below); provided, however, that if such failure is
determined by the Company, in its sole discretion, to be curable, the failure is
not cured within 10 days after a written demand for cure is received by the
Executive from the Company which specifically identifies the manner in which the
Company believes the Executive has failed to substantially perform his duties
and obligations to the Company;

(B) the Executive has materially breached the Company’s Code of Conduct or its
anti-discrimination and harassment policies;

(C) the Executive has committed a crime involving fraud, dishonesty, theft,
breach of trust or moral turpitude;

(D) the Executive willfully engaged in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise;

(E) the Executive materially breached this Agreement, including but not limited
to the Confidentiality, Non-Competition and Non-Solicitation provisions of
Section 8 below, or any other agreement regarding assignment of intellectual
property rights with the Company;

(F) the Executive violated state or federal securities laws or regulations; or

(G) the Executive willfully failed to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.

(ii) Disability. For purposes of this Agreement, “Disability” means a physical
or mental illness, impairment or infirmity (other than an absence from work on
an approved maternity or paternity leave) which renders the Executive unable to
perform the essential functions of his position, including his duties under this
Agreement, with reasonable accommodation, as determined by a physician selected
by the Company and acceptable to the Executive or the Executive’s legal
representative, for at least one hundred eighty (180) days during any
365-consecutive-dayperiod.

(iii) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, unless the Executive has provided specific
written consent to such occurrence:

(A) material diminution in the Executive’s authority, duties or
responsibilities;

 

6



--------------------------------------------------------------------------------

(B) a reduction in the Executive’s Base Salary;

(C) a change by the Company in the location at which the Executive performs his
principal duties for the Company to a new location that is more than 50 miles
from the location at which the Executive performed his principal duties for the
Company immediately prior to such change; or

(D) a material breach by the Company of this Agreement.

In addition, for purposes of this Agreement, “Good Reason Process” shall mean
that (i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the occurrence of the Good Reason condition within 60 days of such occurrence;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason event during the Cure Period, Good Reason shall be deemed not to have
occurred.

(iv) Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a notice which indicates the specific termination provision
in this Agreement relied upon and sets forth the Termination Date.

(v) Termination Date. For purposes of this Agreement, “Termination Date” means
(i) in the case of the Executive’s Death, the Executive’s date of Death; (ii) if
the Executive’s employment is terminated for Disability, the date of the
Executive’s Disability; (iii) if the Executive terminates his employment, on the
effective date of termination specified in the Notice of Termination, or such
earlier date specified by the Company in response to such Notice; (iv) if the
Executive’s employment is terminated for Cause, immediately, and (v) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which will not be less than two weeks after the
Notice of Termination.

(b) Termination and Compensation upon Termination.

(i) Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause.

(A) If the Executive’s employment is terminated by the Company for Cause, then
the Company shall pay the Executive all amounts earned or accrued hereunder
through the Termination Date but not paid as of the Termination Date, including
(1) Base Salary; (2) expenses incurred by the Executive on behalf of the Company
in accordance with this Agreement; (3) vacation pay in accordance with the
Company’s normal policies and practices; and (4) any bonus or incentive
compensation with respect to the calendar year ended prior to the year in which
the Termination Date occurs if that bonus or incentive compensation was earned
but not paid (collectively, “Accrued Compensation”).

(B) In the event that the Company terminates the Executive’s employment without
Cause as set forth in Section 7(b)(ii), but the Company determines subsequently
that the Company had the right to terminate the Executive’s employment for Cause
pursuant to this Section 7(b)(i), the Company may terminate the payment of all
amounts to the Executive pursuant to Section

 

7



--------------------------------------------------------------------------------

7(b)(ii) and the Executive shall return all previous payments made to him
pursuant to Section 7(b)(ii) other than the Accrued Compensation.

(ii) Termination by the Company without Cause or by the Executive for Good
Reason. The Company may terminate the Executive’s employment without Cause, and
the Executive may terminate his employment for Good Reason. If the Executive’s
employment is terminated by the Company without Cause (excluding any termination
due to the Executive’s death or Disability) or by the Executive for Good Reason
in accordance with the Good Reason Process, then the Company shall pay the
Executive the following:

(A) all Accrued Compensation;

(B) severance pay (“Severance”) in an amount equal to the sum of (1) 100% of the
Executive’s Base Salary as in effect immediately prior to the event giving rise
to the Notice of Termination pursuant to which the Executive’s employment is
being terminated, plus (2) 100% of either (x) if the Executive was employed by
the Company for the entire calendar year immediately prior to the calendar year
of the event giving rise to the Notice of Termination pursuant to which the
Executive’s employment is being terminated, then the Executive’s annual bonus
for such prior calendar year (if any), or (y) if the Executive was not employed
by the Company for the entire calendar year immediately prior to the calendar
year of the event giving rise to the Notice of Termination pursuant to which the
Executive’s employment is being terminated, then the Executive’s Target Bonus as
in effect immediately prior to the event giving rise to the Notice of
Termination pursuant to which the Executive’s employment is being terminated.
Such Severance shall be paid out in substantially equal installments (less all
required or authorized tax and other withholdings) in accordance with the
Company’s customary payroll practices over 12 months, beginning on the first
payroll date that occurs 45 days after the Termination Date, provided that the
general release described in Section 7(b)(ii)(D) below has become effective
prior to such date. Solely for purposes of Internal Revenue Code Section 409A,
each installment payment of the Severance is considered a separate payment; and

(C) directly, or by reimbursing the Executive for the monthly premium for
continuation coverage under the Company’s health and dental insurance plans, but
only for the dollar amount portion of such premium equal to the portion being
paid by the Company as of immediately prior to the Termination Date, and only to
the same extent that such insurance is provided to persons currently employed by
the Company, and provided that the Executive makes a timely election for such
continuation coverage under the Consolidate Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The “qualifying event” under COBRA shall be deemed to have
occurred on the Termination Date. The Company’s obligation under this paragraph
shall end 12 months after the Termination Date.

(D) The Company shall not be obligated to make the payments otherwise provided
for in Sections 7(b)(ii)(B) and (C) unless the Executive provides to the Company
within 45 day of such termination, and does not revoke, a general release of
claims in a form satisfactory to the Company.

(E) The Company shall not be obligated to make the payments otherwise provided
for in Sections 7(b)(ii)(B) and (C) upon a good faith finding by the Company of
a material breach by the Executive of the Confidentiality, Non-Competition or
Non-Solicitation provisions of Section 8 of this Agreement or the provisions of
any other agreement regarding assignment of intellectual property between the
Executive and the Company and, in such event, the Executive shall return all
previous payments made to him pursuant to Sections 7(b)(ii)(B) and (C).

 

8



--------------------------------------------------------------------------------

(iii) Disability. The Company may terminate the Executive’s employment upon the
Executive’s Disability. If the Executive’s employment with the Company is
terminated because of his Disability, then the Company will pay the Executive
all Accrued Compensation.

(iv) Death. The Company shall terminate the Executive’s employment because of
the Executive’s death. If the Executive’s employment with the Company terminates
because of the Executive’s death, then the Company will pay the Executive’s
beneficiaries or heirs all Accrued Compensation.

(v) Resignation. The Executive may terminate this Agreement by resigning upon
thirty (30) days’ prior written notice to the Company. If the Executive’s
employment with the Company is terminated by the Executive’s resignation, then
the Company will pay the Executive all Accrued Compensation earned through the
Termination Date specified in the Notice of Termination.

(c) Notice of Termination Required. Any purported termination by the Company or
by the Executive will be communicated by a written Notice of Termination to the
other party. For purposes of this Agreement, no purported termination of
employment will be effective without a Notice of Termination.

(d) Timing of Payment. The Accrued Compensation payable to the Executive as
provided in Sections 7(b)(i) - (v) will be paid pursuant to applicable state law
or within ten (10) business days after the Executive’s Termination Date,
whichever period is shorter. Any other compensation provided for in Section 7(b)
will be paid as set forth above.

(e) Mitigation. The Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment will be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment other than as
provided under Section 7(b)(ii)(C).

(f) Other. The Executive’s entitlement to any other compensation or benefits
upon termination of Executive’s employment shall be determined in accordance
with the Company’s employee benefit plans and other applicable programs and
practices then in effect.

8. Confidentiality, Non-Competition and Non-Solicitation

(a) Confidentiality. The Executive acknowledges that during his employment, he
may have access to trade secrets and other oral or written information and
materials that are confidential in nature and proprietary to the Company
(collectively, “Confidential Information”). The Executive will not, at any time,
whether during or after the term of employment, directly or indirectly, by any
means or devices whatsoever, copy, retain, disclose, use, or permit the use of
or access to any Confidential Information, except as may be required in the
performance of the Executive’s duties for the Company. Upon termination the
Executive’s employment, the Executive will immediately turn over to the Company
all originals and copies of any Confidential Information, in his possession,
custody or control. It is expressly agreed that the Executive’s obligation not
to use or disclose the Confidential Information of the Company shall survive the
termination of his employment until such time as the information becomes
publicly known other than by virtue of a disclosure or other act of the
Executive.

(b) Non-compete. The Executive shall not during the Executive’s employment and
for a period of one year following the termination of the Executive’s employment
(regardless of the circumstances and reasons for such termination) engage other
than on behalf of the Company in any

 

9



--------------------------------------------------------------------------------

Competitive Business anywhere in the United States. For purposes of this
paragraph “Competitive Business” shall mean any line of business in which the
Company was actively engaged as of the Termination Date or which the Company was
(as of the Termination Date) actively considering entering. The Executive shall
not be deemed to be engaged in a Competitive Business solely because he is
employed or otherwise involved with a person or company which has a subsidiary,
division, affiliate or unit (each, a “Unit”) engaged in a Competitive Business
so long as the Executive does not provide services to or have responsibility
regarding any Unit of such person or company that is engaged in a Competitive
Business and does not allow or encourage the use of Confidential Information to
aid a Unit engaged in a Competitive Business. The Executive acknowledges that as
of the Effective Date the Company is engaged in the following lines of business
directly and through franchisees: (1) the test preparation business which
prepares students and others to take standardized tests for admission to
colleges, universities, and graduate programs in the United States through
on-line and in person courses, publication of self-study books and podcasts, and
other means and which assists students and their parents or guardians in the
admission process, including financial aid; (2) provision of Supplemental
Educational Services under the No Child Left Behind Act; and (3) providing
educators, schools and others with services and products aimed at improving
student achievement in grades K through 12, including but not limited to
assessments, interventions, coaching and mentoring.

(c) Non-solicit. The Executive shall not, during the Executive’s employment and
for a period of one year following the termination of the Executive’s employment
(regardless of the circumstances and reasons for such termination), directly or
indirectly (i) offer employment to, hire or otherwise engage the services of any
employee of the Company or any individual employed by the Company or any of its
franchises within the twelve (12) months immediately preceding the termination
of the Executive’s employment, or (ii) take any action that interferes in or
results in the termination by an employee or franchisee of their employment,
franchise or other business relationship with the Company.

(d) Remedies for breach of this Section. In the event of a breach or threatened
breach by the Executive of any provision of this Section 8, the Executive
acknowledges that it would be difficult to determine and measure the Company’s
monetary damages. The Company shall therefore be entitled to obtain a
restraining order, injunction and all other appropriate equitable remedies in
addition to other applicable remedies provided by applicable law. The Company
may institute such action, and the Executive hereby consents to the exercise of
personal jurisdiction and venue, in any federal or state court in New York, NY
or Boston, MA.

9. Successors and Assigns.

(a) Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

(b) Successor to the Executive. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive, his beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. All payments under this Agreement will inure to the benefit of and
be enforceable by the Executive’s legal personal representative.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by national overnight courier service

 

10



--------------------------------------------------------------------------------

or certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses last given by each party to the other, provided that all
notices to the Company will be directed to the attention of the Chief Executive
Officer of the Company with a copy to the General Counsel of the Company. All
notices and communications will be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address will be effective only upon receipt.

11. Non-exclusivity of Rights. Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor will anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries will be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

12. Section 409A Savings Clause. The Company and the Executive agree that they
will negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Internal
Revenue Code Section 409A, or any successor statute, regulation and guidance
thereto; provided that no such amendment shall increase the total financial
obligation of the Company under this Agreement.

13. Amendments Must be in Writing. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company.

14. No Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

15. Governing Law and Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to the conflict of law principles thereof.
The Executive hereby irrevocably submits and acknowledges and consents to the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter hereof.

16. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof other than any agreement regarding assignment of
intellectual property. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which is not expressly set forth in this Agreement.

18. Tax Consequences. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement effective
as of the day and year first above written.

 

EXECUTIVE

  THE PRINCETON REVIEW, INC.

By:

 

        /s/ Thomas O’Keefe

  By:  

        /s/ Sharon Haverlak

          Thomas O’Keefe             Sharon Haverlak               SVP, Human
Resources

 

12